ZBS: 2018R00696

IN THE UNITED STATES DISTRICT COURT
FOR`THE DISTRICT OF MARYLAND

18-270.5-Anc

IN THE MATTER OF A CRIMINAL Case No.
COMPLAINT AGAINST MALIK
SMALLWOOD

 

AFFI])AVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, John l\/lessick, Special Agent With th_e Bureau of Alcohol, Tobacco, Firearms, and
Explosives (“ATF”), being duly sworn, depose and state as follows:
1. This Affidavit is submitted in support of a Criminal Complaint for Malik
SMALLWOOD, with State Identification Number (“SID”) 3625427 and FBI Nurnber
924986WD2, of Baltimore, Maryland. As detailed below, there is probable cause to believe that

SMALLWOOD violated 18 U.S.C. § 922(g)(1), Possession of a Firearm by a Prohibited Person,

and 21 U.S .C. § 84l(a), Possession with lntent to Distribute Controlled and Dangerous Substances. l

2. l am a duly sworn member of the ATF and have been so employed since 2016. l
am currently assigned to ATF Baltimore Field Division, Baltimore VI Field Office in Baltimore,
Maryland. Thus, l ain an “investigative or law enforcement officer . . . of the United States” within
the meaning of 18 U.S.C. § 2516(7), that is, an officer of the United States empowered by law to
conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516.

3. l have set forth only the facts I believe are necessary to establish probable cause for
the issuance of a criminal complaint. 'l`he information contained in this Affidavit is based upon
my review of reports and documents, physical surveillances, observations, interviews and

investigative activity by myself and other law enforcement officers

4. On October 2, 2018, United States Magistrate ludge A. David Copperthite

authorized a search and seizure warrant for 1815 Division Street, Baltimore, Maryland. Malik

535

SMALLWOOD was the target of said warrant

5. On the morning of October 3, 2618, at approximately 6:01 a.m., members of ATF
executed the search and seizure warrant on 1815 Division Street, Baltimore, Maryland.
Investigators observed SMALLWOOD inside of the residence During the search warrant
execution, law enforcement also conducted surveillance of the exterior of 1815 Division Street,
Baltimore, Maryland. A member of ATF observed SMALLWOOD place one of his legs out of a
rear second floor window as though attempting to leave the residence Law enforcement shined a
flashlight on SMALLWOOD and he re-entered the house Shortly thereafter, law enforcement
observed SMALLWOOD at another window of the second floor of the house, and observed
SMALLWOOD attempt to throw a gun toward a roof of ali adjacent house. The gun did not reach
the house and fell to the ground behind 1815 Division Street. A member of ATF recovered the gun
from the ground The firearm that SMALLWOOD threw is a Bu;rsa SA Mini Firestorm 9
millimeter pistol with an obliterated serial number loaded with at least one round of ammunition

6. Members of law enforcement also recovered five (5') bags of suspected marijuana
from inside of the bedroom closet. The bags weighed approximater 19 grams. 1 believe the
substance is marijuana based on my training, knowledge and experience, as well as my training as
a member of ATF in the identification of drugs, my prior experience as a Special Agent in making
drug arrests, my observation of the packaging which is characteristic of marijuana, and the odor
emanating from the substance

7. lnvestigators v read SMALLWOOD Miranda warnings SMALLWOOD told
investigators, in substance, that the marijuana recovered from the bedroom belonged to him.
SMALLWOOD also told investigators that he sells marijuana on Park Heights Avenue, Baltimore,

Maryland. SMALLWOOD also acknowledged to investigators that he had been incarcerated in a

Z€§'

1 8 - 2 7 0_ 5 - Ar)c
state prison.
8. l have also reviewed SMALLWOOD’s criminal history and determined that he has

been convicted of a crime punishable by imprisonment of more than one year.

9. Additionally, l believe that the above-described firearm was manufactured in

Argentina and then imported through New Jersey, both outside of the state of Maryland, and thus

affected interstate commerce

10. As a result of the above described information, there is probable cause to believe
that Malik SMALLWO'OD committed the crimes of 18 U.S.C. § 922(g)(l), Possession of a
Firearm by a Convicted Felon~, and 21 U.S.C. § 841(a), Possession with lntent to Distribute
Controlled and Dangerous Substances.

11. WHEREFORE, l respectfully request that the Court authorize the attached

Special Agent John Messick

Bureau of Alcohol, Tobacco, Firearms and
Explosives

Criminal Complaint.

 

sworn m before me this 3“0 day dwi s

add

Hon. A. David Coppe it
United`States Magistrate ludge

  
     

Z€S

